Citation Nr: 0527344	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for a rash of the groin 
and buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Little Rock, Arkansas.  The veteran voiced 
disagreement in August 2001 and a statement of the case (SOC) 
was issued in March 2002.  The veteran's substantive appeal 
was received in May 2002.  A hearing was held before the 
undersigned Veterans Law Judge in October 2002.

In March 2003, the Board issued a decision in which his 
increased rating claims as well as the issues of entitlement 
to service connection for ankle, hip, arm, and elbows were 
addressed.  The issues listed herein were sent for additional 
development to the Board's Evidence Development Unit (EDU) in 
March 2002.  In September 2003, this matter was remanded for 
the requested development in accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  This matter is again before the Board 
for appellate review.

The issue of entitlement to service connection for a rash of 
the groin and buttocks is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action by him is required.
FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained and 
all due process concerns have been addressed.

2.  Competent, probative medical evidence does not reveal a 
current, chronic respiratory disability. 

3.  Competent, probative medical evidence links current 
disabilities of the knees, feet, back, and shoulders to the 
veteran's military service.

4.  Competent, probative medical evidence does not reveal a 
current, chronic disability as the result of or medically 
attributed to any in-service complaints of shortness of 
breath or treatment of the veteran's heart.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Bilateral knee spurring, bilateral foot spurs, 
lumbosacral strain, and bilateral shoulder degenerative 
changes were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.57 (2004).

3.  A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  Resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  As the veteran is a 
layperson, his statements in support of claim that he has 
various conditions as the result of his military service is 
not competent medical evidence as to the diagnosis of a 
current chronic disability or the etiology of any disorder.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Respiratory Disorder

Upon the veteran's discharge from service, his lungs were 
clinically evaluated as normal and X-ray of his chest was 
within normal limits.  See May 1974 Report of Medical 
Examination.  Current medical evidence fails to show the 
veteran is currently diagnosed to have a chronic respiratory 
disorder. A determination of service connection requires a 
finding of the existence of a current disability and an 
etiologic relationship between that disability and an injury 
or disease incurred in service.  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(service connection requires the diagnosis of a current, 
chronic disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  The October 2002 hearing transcript and various 
statements in support of claim reflect that the veteran 
contends that he has a respiratory disorder and cough as the 
result of his military service.  But see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

While the private medical evidence contains references to a 
hacking cough with sputum, these references are made in 
connection to treatment for such acute conditions as colds 
and bronchitis.  The private medical records are not 
reflective of a diagnosis of a current, chronic disability.  
The January 2002 VA heart examination report reflects that 
the claimed asbestos related lung disease was not found.  The 
December 2004 VA respiratory examination report shows that 
the examiner specifically indicated that a respiratory 
condition could not be diagnosed.  In the absence of 
competent medical evidence diagnosing current chronic 
respiratory disability, service connection must be denied.  
As the weight of the evidence is against the veteran's 
service connection claims, the doctrine of reasonable doubt 
is not for application.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001).  

Disabilities of the Knees, Feet, Back, and Shoulders

The October 2002 hearing transcript reflects that the veteran 
testified that his orthopedic disabilities were the result of 
his in-service lifestyle.  He indicated that while in 
service, he participated in many athletic events in which he 
was injured.  He testified that most of the injuries were the 
result of his participation in softball, which he indicated 
he focused on after injuring his right shoulder injury early 
in his military career.  His service medical records 
corroborate the veteran's testimony of numerous injuries due 
to sports.  A request for payment of private medical 
treatment reflects that the veteran was injured by a baseball 
while umpiring in June 1964.  The veteran was diagnosed with 
a bruised left shoulder.  A May 1972 service medical record 
indicates that the veteran injured his left knee sliding into 
third base (but there was no internal derangement of the left 
knee) while an August 1972 service medical record indicates 
he was hit by a softball and his medial malleolus and foot 
were swollen.

In addition to these injuries, the veteran's service medical 
records indicate that in October 1956 pes planus was noted 
but was not considered disabling.  In April 1960 he was 
treated for a traumatic injury to the left knee.  He was also 
treated for excruciating back pain in November 1964 and the 
record contains a diagnosis of back myositis.  The service 
medical records indicate he injured his back in April 1967, 
but X-rays the following month were negative.  Upon his 
discharge from active duty, the veteran's spine, lower 
extremities, feet, and upper extremities were clinically 
evaluated as normal in May 1974.

A July 1997 private medical record contains X-ray evidence of 
degenerative joint disease of the thoracic spine.  October 
2004 VA radiology reports reflect the veteran had mild 
degenerative changes at both acromioclavicular joints of the 
shoulders, some osteopenia of the lumbosacral spine, marginal 
spurring of the knees, and bilateral calcaneal spurs of the 
feet.  The October 2004 VA examination report contains 
diagnoses of bilateral knee pain with spurring, pes planus 
with calcaneal spurs, lumbosacral strain with osteopenia, and 
bilateral shoulder pain with degenerative changes.  The 
report shows that after examining the veteran and considering 
the given history, the examiner indicated that the veteran's 
symptoms of the knees, feet, shoulders, and back were as 
likely as not related to his military service.  As such, with 
resolution of every reasonable doubt in the veteran's favor, 
the Board concludes that the competent, probative medical 
evidence links disabilities of the knees, feet, back, and 
shoulders to the veteran's military service such that service 
connection is warranted.

Heart Disability

In August 1955, the veteran was hospitalized due to blacking 
out spells that were preceded by rapid heartbeat.  His 
initial diagnosis was paroxysmal tachycardia.  Upon his 
discharge later that same month, the diagnosis coding for 
hospitalization was changed to medical observation.  His May 
1974 Report of Medical Examination indicates that his heart 
was clinically evaluated as normal and contains a blood 
pressure reading of 124/70.

The current medical evidence indicates that the veteran had a 
history of angina and is diagnosed with arteriosclerotic 
heart disease.  The January 2002 VA heart examination report 
reflects that the examiner indicated that the veteran's 
diagnosis of arteriosclerotic heart disease was not related 
to in-service episodes of rapid heartbeat.  The October 2004 
VA examination report reflects that another VA examiner 
indicated that the veteran's current heart disability was not 
related to his military service, to include in-service rapid 
heart beat and near blackouts.  The report also reflects that 
the veteran's history of first degree heart block was not of 
any clinical significance and did not cause any symptoms.  In 
short, competent medical evidence fails to link the veteran's 
current heart disability to his in-service complaints.

Certain heart diseases may be presumed to have been incurred 
in service when manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Here, a 
February 1982 private medical record is the earliest evidence 
reflecting chest pain (although the medical record indicates 
that the chest pain was most likely not due to the veteran's 
heart after a maximal treadmill stress test was normal).  The 
earliest evidence of a diagnosed heart disability is an 
August 1995 private exercise profile containing positive 
stress test results and a September 1995 private medical 
record indicating the veteran had mild angina.  As the record 
does not contain evidence of a diagnosed heart disability 
until many years after the veteran's May 1974 discharge from 
active duty, service connection is not warranted on a 
presumptive basis. 

Since competent medical evidence does not attribute the 
veteran's currently diagnosed heart disability to his period 
of service and service connection is not warranted on a 
presumptive basis, the Board must conclude that the weight of 
the evidence is against his claim and his appeal is therefore 
denied.  

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The veteran was informed by letter in December 2000 of the 
VCAA and VA's increased duty to assist with his claim prior 
to readjudication in June 2001 (his claims had previously 
been denied as not well grounded in a November 1999 rating 
decision).  The June 2001 rating decision and March 2002 SOC 
clearly notified the veteran of the evidence necessary to 
substantiate a service connection claim.  Another letter was 
sent to the veteran in January 2004 by which he was informed 
of the evidence necessary substantiate his claim that he was 
expected to provide and the evidence VA would seek.  The 
veteran was again sent a letter in November 2004 by which he 
was requested to send VA any evidence in his possession.  In 
addition to containing the complete regulatory provision 
concerning VA's duty to assist, the reasons and bases portion 
of the April 2005 Supplemental SOC (SSOC) specifically 
requested that the veteran submit any evidence in his 
possession.  Therefore, the Board considers the notice 
requirements of the VCAA met for the issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  Although complete notice was provided to the veteran 
after the initial adjudication of his claims, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  In addition, the 
actions taken by VA have essentially cured the error in the 
timing of notice (i.e., VCAA compliant notice with subsequent 
VA process).  It is clear from the veteran's active role in 
the adjudication of his claim and by his evidentiary 
arguments that he understood the evidence needed to 
substantiate his claims and his and VA's roles in the claims 
process.  Under these circumstances, the Board is satisfied 
that any error in notice and the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations in 
connection with his service connection claims and the 
resulting reports have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  In addition to the VA medical records, 
the veteran's service medical records and private medical 
evidence have been associated with his claims file.  He was 
afforded the opportunity to provide testimony in support of 
his claims and a transcript of his hearing is of record.  As 
the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Service connection for a respiratory disorder is denied.  

Service connection for a heart disability is denied.

Service connection for bilateral knee spurring is granted.  

Service connection for bilateral foot spurs is granted.

Service connection for lumbosacral strain is granted.  

Service connection for bilateral shoulder degenerative 
changes is granted.



REMAND

As for the veteran's rash claim, the Board remanded the issue 
for an examination and requested medical opinions in 
September 2003.  While the veteran was afforded a VA skin 
examination in October 2004 which addressed whether the 
veteran had a chronic skin disability, the examination report 
reflects that the examiner failed to offer an etiological 
opinion as to the diagnosed disability.  In Stegall v. West, 
11 Vet. App. 268, 271 (1998), that United States Court of 
Appeals for Veterans Claims (Court) held that where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, which is neither optional nor 
discretionary.  As such, the Board has no choice but to 
remand this claim for compliance with the September 2003 
remand.

Accordingly, this case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA 
examiner to determine whether the 
veteran's current skin disability is 
likely (more than 50%), not likely (less 
than 50%), or at least as likely as not 
(50%) etiologically related to his in-
service treatment for rash of the trunk 
and groin in January 1971.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, provide the 
veteran and his representative with a 
SSOC that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since April 
2005.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 

	

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


